Title: III. Thomas Jefferson to Tench Coxe, 17 April 1791
From: Jefferson, Thomas
To: Coxe, Tench



Apr. 17. 1791.

Th: Jefferson presents his compliments to Mr. Coxe and being to write to the President this morning, he has no hesitation to inclose to him Mr. Coxe’s letter, and to assure Mr. Coxe of his wishes for success to the application. He has not waited to consult with Mr. M. because he should have lost a post in the conveyance of the letter, and that as to himself he had no doubts to consult about.
